Citation Nr: 0414270	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  01-00 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the character of the appellant's discharge from 
military service is a bar to entitlement to benefits under 
the laws administered by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The appellant served on active duty from August 1965 to 
February 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 supplemental 
administrative decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a July 2002 decision, the Board reopened the appellant's 
claim and found that the character of his discharge from his 
period of service continued to be a bar from VA benefits.  

The claimant appealed the July 2002 Board denial, to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2003 order, the Court vacated and remanded that 
part of the Board's decision regarding the determination that 
the character of the appellant's discharge from his period of 
service constituted a bar to VA benefits.  The Court's held 
that the appellant had been provided inadequate notice under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  


REMAND

VCAA prescribes VA duties to notify the claimant of the 
evidence needed to substantiate a claim, notice of the 
evidence VA will obtain, and notice what evidence he must 
secure to substantiate his claim.  It also prescribes VA 
duties to help a claimant obtain relevant evidence.  VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and VA duties pursuant thereto have 
been codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  Although the appellant has been apprised of the laws 
and regulations regarding the finality of a prior unappealed 
rating decision, since his claim has been reopened he has not 
been provided the laws and regulations governing 
determinations regarding the character of discharge from 
military service.  Moreover, his attorney alleges that there 
is outstanding evidence that should be obtained from 
government agencies.

To ensure full compliance with the laws and regulations 
governing the character of discharge determinations, and with 
due process requirements, the case is REMANDED to the RO for 
the following action:

1.  With respect to the issue of the 
character of the appellant's discharge 
from active military duty, the RO should 
send the appellant and his representative 
a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

2.  The RO should make efforts to obtain 
relevant evidence, such as VA and non-VA 
records, or records from government 
agencies, if the appellant identifies the 
custodians thereof.  VA will notify him 
of evidence he identified that could not 
be obtained so that he may obtain the 
evidence himself and submit it.

3.  Upon completion of the foregoing 
development, the RO must review all the 
evidence of record.  If the benefit 
sought on appeal remains denied, issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31 and 19.38 
(2003).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




